SECURITIES PURCHASE AGREEMENT

        SECURITIES PURCHASE AGREEMENT (this “Agreement”), dated as of January
16, 2004, by and between ENER1, INC., a Florida corporation (the “Company”), and
each of the entities whose names appear on the signature pages hereof. Such
entities are each referred to herein as an “Investor” and, collectively, as the
“Investors”.

        The Company wishes to sell to each Investor, and each Investor wishes to
purchase, on the terms and subject to the conditions set forth in this
Agreement, a 5% Senior Secured Convertible Debenture in the form attached hereto
as Exhibit A (a “Debenture” and, collectively, the “Debentures”) and a Warrant
in the form attached hereto as Exhibit B (a “Warrant” and, collectively, the
“Warrants”). The Warrants will entitle each Investor to purchase a number of
shares of Common Stock equal to the original principal amount of the Debenture
purchased by such Investor at the closing divided by the Conversion Price (as
defined below) in effect on the Closing Date (as defined below). The Warrants
will have an exercise price equal to $2.51.

        The shares of Common Stock into which the Debentures are convertible are
referred to herein as the “Conversion Shares” and the shares of Common Stock
into which the Warrants are exercisable are referred to herein as the “Warrant
Shares”. The Debentures, the Conversion Shares, the Warrants and the Warrant
Shares are collectively referred to herein as the “Securities”.

        The Company’s obligations under the Debentures, including without
limitation its obligation to make payments of principal thereof and interest
thereon, are guaranteed by the Company’s wholly-owned subsidiary, Ener1 Battery
Company (the “Mortgagor”), pursuant to a Subsidiary Guaranty Agreement in the
form attached hereto as Exhibit C (the “Subsidiary Guaranty”). The obligations
of the Mortgagor under the Subsidiary Guaranty are secured pursuant to the terms
of (i) a Mortgage, Security Agreement and Assignment of Leases and Rents in the
form attached hereto as Exhibit D (the “Mortgage”) and (ii) a Security Agreement
in the form attached hereto as Exhibit E (the “Security Agreement”). The Company
has agreed to effect the registration of the Conversion Shares and the Warrant
Shares under the Securities Act of 1933, as amended (the “Securities Act”),
pursuant to a Registration Rights Agreement in the form attached hereto as
Exhibit F (the “Registration Rights Agreement”). The sale of the Debentures and
the Warrants by the Company to the Investors will be effected in reliance upon
the exemption from securities registration afforded by the provisions of
Regulation D (“Regulation D”), as promulgated by the Securities and Exchange
Commission (the “Commission”) under the Securities Act.

        In consideration of the mutual promises made herein, and other good and
valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, the Company and each Investor hereby agree as follows:

1.     PURCHASE AND SALE OF DEBENTURES AND WARRANTS.

        1.1 Purchase of Debentures and Warrants. Upon the terms and subject to
the satisfaction or waiver of the conditions set forth herein, the Company
agrees to sell and each Investor agrees to purchase (i) a Debenture with a
principal amount equal to the amount set forth below such Investor’s name on the
signature pages hereof and (ii) a Warrant. The purchase price for the Debenture
and Warrant being purchased by an Investor (the “Purchase Price”) shall be equal
to the principal amount of such Debenture. The date on which the closing of the
purchase and sale of the Debentures and Warrants occurs (the “Closing”) is
hereinafter referred to as the “Closing Date”. The Closing will be deemed to
occur when (A) this Agreement and the other Transaction Documents (as defined
below) have been executed and delivered by the Company, the Guarantor Subsidiary
and each Investor (which delivery may be effected by facsimile transmission
other than in respect of the Mortgage), (B) each of the conditions to Closing
described in Section 5 hereof has been satisfied or waived as specified therein
and (C) full payment of each Investor’s Purchase Price has been made by such
Investor to the Company by wire transfer of immediately available funds against
physical delivery by the Company of duly executed certificates representing the
Debenture and Warrant purchased by such Investor at the Closing. The Closing
shall occur at the offices of Gibson, Dunn & Crutcher LLP at 1050 Connecticut
Avenue, Washington DC 20036.

        1.2 Certain Definitions. When used herein, the following terms shall
have the respective meanings indicated:

        "Affiliate" means, as to any Person (the "subject Person"), any other
Person (a) that directly or indirectly through one or more intermediaries
controls or is controlled by, or is under direct or indirect common control
with, the subject Person, (b) that directly or indirectly beneficially owns or
holds ten percent (10%) or more of any class of voting equity of the subject
Person, or (c) ten percent (10%) or more of the voting equity of which is
directly or indirectly beneficially owned or held by the subject Person. For the
purposes of this definition, “control” when used with respect to any Person
means the power to direct the management and policies of such Person, directly
or indirectly, whether through the ownership of voting securities, through
representation on such Person’s Board of Directors or other management committee
or group, by contract or otherwise.

        “Business Day” means any day other than a Saturday, a Sunday or a day on
which the New York Stock Exchange is closed or on which banks are authorized by
law to close in New York, New York.

        “Closing” and “Closing Date” have the respective meanings specified in
Section 1.1 hereof.

        “Closing Bid Price” shall mean, for the Common Stock as of any date, the
closing bid price on such date for the Common Stock on the Principal Market as
reported by Bloomberg Financial Markets (“Bloomberg”), or if the Principal
Market begins to operate on an extended hours basis, and does not designate the
closing bid price, then the last bid price at 4:00 p.m. (eastern time), as
reported by Bloomberg, or if the foregoing do not apply, the last closing bid
price of the Common Stock in the over-the-counter market on the electronic
bulletin board for such security as reported by Bloomberg, or, if no closing bid
price is reported for such security by Bloomberg, the last closing trade price
for such security as reported by Bloomberg, or, if no last closing trade price
is reported for such security by Bloomberg, the average of the bid prices of any
market makers for such security as reported in the “pink sheets” by Pink Sheets
LLC (formerly the National Quotation Bureau, Inc.). If the Closing Bid Price
cannot be calculated for the Common Stock on such date on any of the foregoing
bases, then the Company shall submit such calculation to an independent
investment banking firm of national reputation, and shall cause such investment
banking firm to perform such determination and notify the Company and each
Investor of the results of determination no later than two (2) Business Days
from the time such calculation was submitted to it by the Company. Such
investment banking firm’s determination shall be deemed conclusive absent
manifest error. All such determinations shall be appropriately adjusted for any
stock dividend, stock split or other similar transaction during such period.

        “Common Stock” means the common stock, par value $0.01 per share, of the
Company.

        “Conversion Price” has the meaning specified in the Debentures.

        “Debt” means, as to any Person at any time: (a) all indebtedness,
liabilities and obligations of such Person for borrowed money; (b) all
indebtedness, liabilities and obligations of such Person to pay the deferred
purchase price of Property or services, except trade accounts payable of such
Person arising in the ordinary course of business that are not past due by more
than 90 days; (c) all capital lease obligations of such Person; (d) all Debt of
others guaranteed by such Person; (e) all indebtedness, liabilities and
obligations secured by a Lien (other than a Permitted Lien) existing on Property
owned by such Person, whether or not the indebtedness, liabilities or
obligations secured thereby have been assumed by such Person or are non-recourse
to such Person; (f) all reimbursement obligations of such Person (whether
contingent or otherwise) in respect of letters of credit, bankers’ acceptances,
surety or other bonds and similar instruments; and (g) all liabilities and
obligations of such Person to redeem or retire shares of capital stock of such
Person (other than the Company’s obligation to redeem the Securities under the
circumstances specified therein). Debt shall not include any liability for (i)
federal, state, local or other taxes imposed by a Governmental Authority, (ii)
endorsements of negotiable instruments for deposit or collection or similar
transactions in the ordinary course of business or (iii) any indebtedness that
has been fully and finally defeased in accordance with the terms of the
documents governing such indebtedness.

        “Disclosure Documents” has the meaning specified in Section 3.4 hereof.

        “Effective Date” has the meaning set forth in the Registration Rights
Agreement.

        “Environmental Law” means any federal, state, provincial, local or
foreign law, statute, code or ordinance, principle of common law, rule or
regulation, as well as any Permit, order, decree, judgment or injunction issued,
promulgated, approved or entered thereunder, relating to pollution or the
protection, cleanup or restoration of the environment or natural resources, or
to the public health or safety, or otherwise governing the generation, use,
handling, collection, treatment, storage, transportation, recovery, recycling,
discharge or disposal of hazardous materials.

        “ERISA” means the Employee Retirement Income Security Act of 1974, as
amended, and the regulations and published interpretations thereunder.

        “Event of Default” has the meaning set forth in the Debentures.

        “Exchange Act” means the Securities Exchange Act of 1934, as amended (or
any successor act), and the rules and regulations thereunder (or respective
successors thereto).

        “Exercise Price” shall have the meaning specified in the Warrants.

        “GAAP” means generally accepted accounting principles, applied on a
consistent basis, as set forth in (i) opinions of the Accounting Principles
Board of the American Institute of Certified Public Accountants, (ii) statements
of the Financial Accounting Standards Board (iii) interpretations of the
Commission and the Staff of the Commission and each of their respective
successors and which are applicable in the circumstances as of the date in
question. Accounting principles are applied on a “consistent basis” when the
accounting principles applied in a current period are comparable in all material
respects to those accounting principles applied in a preceding period.

        “Governmental Authority” means any nation or government, any state,
provincial or political subdivision thereof and any entity exercising executive,
legislative, judicial, regulatory or administrative functions of or pertaining
to government, including without limitation any stock exchange, securities
market or self-regulatory organization.

        “Governmental Requirement” means any law, statute, code, ordinance,
order, rule, regulation, judgment, decree, injunction, franchise, license or
other directive or requirement of any federal, state, county, municipal, parish,
provincial or other Governmental Authority or any department, commission, board,
court, agency or any other instrumentality of any of them.

        “Intellectual Property” means any U.S. or foreign patents, patent
rights, patent applications, trademarks, trade names, service marks, brand
names, logos and other trade designations (including unregistered names and
marks), trademark and service mark registrations and applications, copyrights
and copyright registrations and applications, inventions, invention disclosures,
protected formulae, formulations, processes, methods, trade secrets, computer
software, computer programs and source codes, manufacturing research and similar
technical information, engineering know-how, customer and supplier information,
assembly and test data drawings or royalty rights.

        “Lien” means, with respect to any Property, any mortgage or mortgage,
pledge, hypothecation, assignment, deposit arrangement, security interest, tax
lien, financing statement, pledge, charge, or other lien, charge, easement,
encumbrance, preference, priority or other security agreement or preferential
arrangement of any kind or nature whatsoever on or with respect to such Property
(including, without limitation, any conditional sale or other title retention
agreement having substantially the same economic effect as any of the
foregoing).

        “Market Price” means, as of a particular date, the lesser of (i) the
average of the Closing Bid Prices for the Common Stock occurring during the ten
(10) Trading Day period ending on (and including) the Trading Day immediately
preceding such date and (ii) the Closing Bid Price on the Trading Day
immediately preceding such date.

        “Material Adverse Effect” means an effect that has a material and
adverse effect on (i) the consolidated business, operations, properties,
financial condition, prospects or results of operations of the Company and its
Subsidiaries taken as a whole or (ii) the ability of the Company to perform its
obligations under this Agreement or the other Transaction Documents (as defined
below).

        “Material Contracts” means, as to the Company, any agreement required
pursuant to Item 601 of Regulation S-B or Item 601 of Regulation S-K, as
applicable, promulgated under the Securities Act to be filed as an exhibit to
any report, schedule, registration statement or definitive proxy statement filed
or required to be filed by the Company with the Commission under the Exchange
Act or any rule or regulation promulgated thereunder, and any and all
amendments, modifications, supplements, renewals or restatements thereof.

        “Mortgage” and “Mortgagor” have the respective meanings specified in the
preamble to this Agreement.

        “NASD” means the National Association of Securities Dealers, Inc.

        “Obligations” means any and all indebtedness, liabilities and
obligations of the Company to the Investor evidenced by and/or arising pursuant
to this Agreement or the Debentures, now existing or hereafter arising, whether
direct, indirect, related, unrelated, fixed, contingent, liquidated,
unliquidated, joint, several or joint and several, including, without
limitation, the obligations of the Company to repay principal of the Debentures,
to pay interest on the Debentures (including, without limitation, interest
accruing after any bankruptcy, insolvency, reorganization or other similar
filing) and to pay all fees, indemnities, costs and expenses (including
attorneys’ fees) provided for in this Agreement or the Debentures.

        “Pension Plan” means an employee benefit plan (as defined in ERISA)
maintained by the Company for employees of the Company or any of its Affiliates.

        “Permitted Liens” means the following:

    (a)        encumbrances consisting of easements, rights-of-way, zoning
restrictions or other restrictions on the use of real Property or imperfections
to title that do not (individually or in the aggregate) materially impair the
ability of the Company or any of its Subsidiaries to use such Property in its
businesses, and none of which is violated in any material respect by existing or
proposed structures or land use;


    (b)        Liens for taxes, assessments or other governmental charges
(including without limitation in connection with workers’ compensation and
unemployment insurance) that are not delinquent or which are being contested in
good faith by appropriate proceedings, which proceedings have the effect of
preventing the forfeiture or sale of the Property subject to such Liens, and for
which adequate reserves (as determined in accordance with GAAP) have been
established; and


    (c)        Liens of mechanics, materialmen, warehousemen, carriers,
landlords or other similar statutory Liens securing obligations that are not yet
due and are incurred in the ordinary course of business or which are being
contested in good faith by appropriate proceedings, which proceedings have the
effect of preventing the forfeiture or sale of the Property subject to such
Liens, for which adequate reserves (as determined in accordance with GAAP) have
been established and which have been bonded over and omitted from the Title
Policy.


        “Person” means any individual, corporation, trust, association, company,
partnership, joint venture, limited liability company, joint stock company,
Governmental Authority or other entity.

        “Property” means property and/or assets of all kinds, whether real,
personal or mixed, tangible or intangible (including, without limitation, all
rights relating thereto).

        “Principal Market” means the principal exchange or market on which the
Common Stock is listed or traded.

        “Purchase Price” has the meaning specified in Section 1.1 hereof.

        “Real Property” has the meaning specified in Section 3.21 hereof.

        “Registrable Securities” has the meaning set forth in the Registration
Rights Agreement.

        “Restricted Payment” means (a) during any period in which all of the
Milestones (as defined in the Debentures) are not satisfied, any dividend or
other distribution (whether in cash, Property or obligations), direct or
indirect, on account of (or the setting apart of money for a sinking or other
analogous fund for) any shares of any class of capital stock of the Company or
any of its Subsidiaries now or hereafter outstanding, except a dividend payable
solely in shares of that class of stock to all of the holders of that class; (b)
any redemption, conversion, exchange, retirement, sinking fund or similar
payment, purchase or other acquisition for value, direct or indirect, of any
shares of any class of capital stock of the Company or any of its Affiliates now
or hereafter outstanding, except the Securities; (c) any prepayment of principal
of, premium, if any, or interest on, or any redemption, conversion, exchange,
purchase, retirement, sinking fund or defeasance of, any Debt (whether upon
acceleration of such Debt or otherwise) other than the Securities; and (d) any
loan, advance or payment to any officer, director or stockholder of the Company
or any of its Affiliates, exclusive of (i) reasonable compensation and
reimbursements paid to officers or directors in the ordinary course of business
and (ii) the scheduled repayment of principal and interest with respect to any
loans made by any such Affiliate to the Company and either (x) outstanding as of
the date here of and set forth on Schedule 3.5 hereto or (y) incurred after the
date hereof and constituting Subordinated Debt. Notwithstanding the foregoing,
(A) the issuance of securities upon exercise or conversion of the Company’s
options, warrants or other convertible securities outstanding as of the date
hereof and set forth on Schedule 3.5 or the grant of additional options or
warrants or the issuance of additional securities, in each such case under any
Company stock option or restricted stock plan approved by the independent
members of the Board of Directors of the Company, and (B) the issuance of equity
securities to, or making payments under license, joint venture or similar
agreements with, persons with whom the Company has a joint venture, strategic
alliance or other commercial relationship in connection with the operation of
the Company’s business, and not in connection with a transaction the purpose of
which is to raise equity capital, shall not be deemed to be a Restricted
Payment.

        “SEC Documents” has the meaning specified in Section 3.4 hereof.

        “Securities” has the meaning specified in the preamble to this
Agreement.

        “Security Agreement” has the meaning specified in the preamble to this
Agreement.

        “Subordinated Debt” means Debt of the Company which meets each of the
following requirements: (a) such Debt is wholly unsecured or the Liens securing
such Debt are permitted pursuant to the terms of this Agreement; and (b) such
Debt is contractually subordinated, as to payment and liquidation, to the
payment in full of the Debentures and the Obligations on terms, and pursuant to
written agreements in form and substance, reasonably satisfactory to Investors
holding at least fifty percent (50%) of the aggregate principal amount of the
Debentures outstanding on the date such Debt is incurred (the “Subordinated Debt
Documents”).

        “Subsidiary” means, with respect to any Person, any corporation or other
entity of which at least a majority of the outstanding shares of stock or other
ownership interests having by the terms thereof ordinary voting power to elect a
majority of the board of directors (or Persons performing similar functions) of
such corporation or entity (irrespective of whether or not at the time, in the
case of a corporation, stock of any other class or classes of such corporation
shall have or might have voting power by reason of the happening of any
contingency) is at the time directly or indirectly owned or controlled by such
Person or one or more of its Subsidiaries or by such Person and one or more of
its Subsidiaries.

        “Subsidiary Guaranty” has the meaning specified in the preamble to this
Agreement.

        “Title Company” means Lawyers Title Insurance Corporation.

        “Title Policy” means the final title insurance policy issued by the
Title Company in the form of, and containing the same terms, endorsements and
exceptions specified in, the pro forma Title Policy attached hereto as Exhibit
G.

        “Trading Day” means any day on which the Common Stock is purchased and
sold on the Principal Market.

        “Transaction Documents” means (i) this Agreement, (ii) the Debentures,
(iii) the Warrants, (iv) the Mortgage, (v) the Subsidiary Guaranty, (v) the
Security Agreement, (vi) the Registration Rights Agreement, and (vii) all other
agreements, documents and other instruments executed and delivered by or on
behalf of the Company, the Mortgagor or any of their respective officers at the
Closing.

        1.3 Other Definitional Provisions. All definitions contained in this
Agreement are equally applicable to the singular and plural forms of the terms
defined. The words “hereof”, “herein” and “hereunder” and words of similar
import referring to this Agreement refer to this Agreement as a whole and not to
any particular provision of this Agreement.

2.     REPRESENTATIONS AND WARRANTIES OF EACH INVESTOR.

        Each Investor hereby makes the following representations and warranties
to the Company and agrees with the Company that, as of the date of this
Agreement and as of the Closing Date:

        2.1 Authorization; Enforceability. Such Investor is duly and validly
organized, validly existing and in good standing under the laws of the
jurisdiction of its incorporation or organization as set forth below such
Investor’s name on the signature page hereof with the requisite corporate power
and authority to purchase the Debentures and Warrants and to execute and deliver
this Agreement. This Agreement constitutes such Investor’s valid and legally
binding obligation, enforceable in accordance with its terms, subject to (i)
applicable bankruptcy, insolvency, fraudulent transfer, reorganization,
moratorium or other similar laws of general application relating to or affecting
the enforcement of creditors’ rights generally and (ii) general principles of
equity.

        2.2 Accredited Investor. Such Investor is an accredited investor as that
term is defined in Rule 501 of Regulation D, was not organized for the specific
purpose of acquiring the Securities, and is acquiring the Debentures and
Warrants solely for its own account as a principal and not with a present view
to the public resale or distribution of all or any part thereof, except pursuant
to sales that are exempt from the registration requirements of the Securities
Act and/or sales registered under the Securities Act; provided, however that in
making such representation, such Investor does not agree to hold the Securities
for any minimum or specific term and reserves the right to sell, transfer or
otherwise dispose of the Securities at any time in accordance with the
provisions of this Agreement and with Federal and state securities laws
applicable to such sale, transfer or disposition. Such Investor can bear the
economic risk of a total loss of its investment in the Debentures and the
Warrants and has such knowledge and experience in business and financial matters
so as to enable it to understand the risks of and form an investment decision
with respect to its investment in the Securities.

        2.3 Information. The Company has provided such Investor with, or such
Investor has otherwise had access to, all information regarding the business,
operations and financial condition of the Company that such Investor considers
necessary or appropriate for deciding whether to purchase the Securities, and
has granted to such Investor the opportunity to ask questions of and receive
answers from representatives of the Company, its officers, directors, employees
and agents concerning the Company and materials relating to the terms and
conditions of the purchase and sale of the Debentures and Warrants hereunder.
Neither such information nor any other investigation conducted by such Investor
or any of its representatives shall modify, amend or otherwise affect such
Investor’s right to rely on the Company’s representations and warranties
contained in this Agreement.

        2.4 Limitations on Disposition. Such Investor acknowledges that, except
as provided in the Registration Rights Agreement, the Securities have not been
and are not being registered under the Securities Act and may not be transferred
or resold without registration under the Securities Act or unless pursuant to an
exemption therefrom.

        2.5 Legend. Such Investor understands that the certificates representing
the Securities may bear at issuance a restrictive legend in substantially the
following form:

  “The securities represented by this certificate have not been registered under
the Securities Act of 1933, as amended (the “Securities Act”), or the securities
laws of any state, and may not be offered or sold unless a registration
statement under the Securities Act and applicable state securities laws shall
have become effective with regard thereto, or an exemption from registration
under the Securities Act and applicable state securities laws is available in
connection with such offer or sale.”


        Notwithstanding the foregoing, it is agreed that, as long as (A) the
resale or transfer (including without limitation a pledge) of any of the
Securities is registered pursuant to an effective registration statement, (B)
such Securities have been sold pursuant to Rule 144 under the Securities Act or
any successor provision (“Rule 144”), subject to receipt by the Company of
customary documentation reasonably acceptable to the Company in connection
therewith, or (C) such Securities are eligible for resale under Rule 144(k) or
any successor provision, such Securities shall be issued without any legend or
other restrictive language and, with respect to Securities upon which such
legend is stamped, the Company shall issue new certificates without such legend
to the holder upon request.

        2.6 Reliance on Exemptions. Such Investor understands that the
Securities are being offered and sold to it in reliance upon specific exemptions
from the registration requirements of United States federal and state securities
laws and that the Company is relying upon the truth and accuracy of the
representations and warranties of such Investor set forth in this Section 2 in
order to determine the availability of such exemptions and the eligibility of
such Investor to acquire the Securities.

        2.7 Non-Affiliate Status; Common Stock Ownership. Such Investor is not
an Affiliate of the Company or of any other Investor and is not acting in
association or concert with any other Investor in regard to its purchase of
Debentures and Warrants or otherwise in regard to the Company. Such Investor’s
investment in Debentures and Warrants is not for the purpose of acquiring,
directly or indirectly, control of, and it has no intent to acquire or exercise
control of, the Company or to influence the decisions or policies of the
Company’s Board of Directors.

        2.8 No Short Position in Company Securities. Neither such Investor nor
any person trading on its behalf or at its direction has established a short
position the Common Stock or any other securities of the Company as of the
Trading Day immediately preceding the Closing Date.

        2.9 Fees. Such Investor is not obligated to pay any compensation or
other fee, cost or related expenditure to any underwriter, broker, agent or
other representative in connection with the transactions contemplated hereby.

        2.10 No Conflicts. The execution and performance of this Agreement and
the other Transaction Documents do not conflict in any material respect with any
agreement to which such Investor is a party or is bound thereby, any court order
or judgment addressed to such Investor, or the constituent documents of such
Investor.

        2.11 No Governmental Review. Such Investor understands that no United
States federal or state agency or any other Governmental Authority has passed on
or made any recommendation or endorsement of the Securities or the fairness or
suitability of the investment in the Securities nor have such authorities passed
upon or endorsed the merits of the offering of the Securities.\

3.     REPRESENTATIONS AND WARRANTIES OF THE COMPANY. The Company hereby makes
the following representations and warranties to each Investor and agrees with
each Investor that, as of the date of this Agreement and as of the Closing Date:

        3.1 Organization, Good Standing and Qualification. Each of the Company
and the Mortgagor, Ener1 Technologies, Inc., EnerLook Solutions, Inc. and Ener1
Ukraine (collectively, the “Company Subsidiaries”) is duly organized, validly
existing and in good standing under the laws of the jurisdiction of its
incorporation or organization and has all requisite power and authority to carry
on its business as now conducted. Each of the Company and the Company
Subsidiaries is duly qualified to transact business and is in good standing in
each jurisdiction in which it conducts business except where the failure so to
qualify has not had or would not reasonably be expected to have a Material
Adverse Effect. The Company Subsidiaries are the only Subsidiaries of the
Company that own or lease material assets or that conduct material business or
operations, or that have done so at any time during the twelve (12) month period
immediately preceding the date of this Agreement.

        3.2 Authorization; Consents. The Company and each Company Subsidiary has
the requisite corporate power and authority to enter into and perform its
obligations under the Transaction Documents. The Company has the requisite
corporate power and authority to issue and sell the Debentures and the Warrants
to the Investors in accordance with the terms hereof and thereof, to issue the
Conversion Shares upon conversion of the Debentures and to issue the Warrant
Shares upon exercise of the Warrants. All corporate action on the part of the
Company and each Company Subsidiary by its officers, directors and stockholders
necessary for the authorization, execution and delivery of, and the performance
by the Company and each Company Subsidiary of its obligations under, the
Transaction Documents has been taken, and no further consent or authorization of
the Company, any Company Subsidiary, their respective Board of Directors,
stockholders, any Governmental Authority or organization (other than such
approval as may be required under the Securities Act and applicable state
securities laws in respect of the Registration Rights Agreement), or any other
person or entity is required (pursuant to any rule of the National Association
of Securities Dealers (“NASD”) or otherwise). The Company’s and each applicable
Company Subsidiary’s Board of Directors has determined that the issuance and
sale of the Securities, and the consummation of the transactions contemplated
hereby and by the other Transaction Documents (including without limitation the
issuance of Conversion Shares in accordance with the terms of the Debentures and
Warrant Shares in accordance with the terms of the Warrants), are in the best
interests of the Company and such Subsidiary, as applicable.

        3.3 Enforcement. Each of the Transaction Documents constitutes the valid
and legally binding obligation of each of the Company and the Mortgagor, as
applicable, enforceable against it in accordance with its terms, subject to (i)
applicable bankruptcy, insolvency, fraudulent transfer, moratorium,
reorganization or other similar laws of general application relating to or
affecting the enforcement of creditors’ rights generally and (ii) general
principles of equity.

        3.4 Disclosure Documents; Agreements; Financial Statements; Other
Information. The Company is subject to the reporting requirements of the
Exchange Act and has filed with the Commission all reports, schedules,
registration statements and definitive proxy statements that the Company was
required to file with the Commission on or after December 31, 2001
(collectively, the “SEC Documents”). The Company is not aware of any event
occurring or expected to occur on or prior to the Closing Date (other than the
transactions effected hereby) that would require the filing of, or with respect
to which the Company intends to file, a Form 8-K after the Closing. Each SEC
Document, as of the date of the filing thereof with the Commission, complied in
all material respects with the requirements of the Securities Act or Exchange
Act, as applicable, and the rules and regulations promulgated thereunder and, as
of the date of such filing (or if amended or superseded by a filing prior to the
date of this Agreement, then on the date of such filing), such SEC Document
(including all exhibits and schedules thereto and documents incorporated by
reference therein) did not contain an untrue statement of material fact or omit
to state a material fact required to be stated therein or necessary to make the
statements therein, in light of the circumstances under which they were made,
not misleading. All documents required to be filed as exhibits to the SEC
Documents have been filed as required. Except as set forth in the SEC Documents
filed at least one Business Day prior to the date of this Agreement (the
“Disclosure Documents”), the Company has no liabilities, contingent or
otherwise, other than liabilities incurred in the ordinary course of business
which, under GAAP, are not required to be reflected in the financial statements
included in the Disclosure Documents and which, individually or in the
aggregate, are not material to the consolidated business or financial condition
of the Company and its Subsidiaries taken as a whole. As of their respective
dates, the financial statements of the Company included in the SEC Documents
complied as to form in all material respects with applicable accounting
requirements and the published rules and regulations of the Commission with
respect thereto. Such financial statements have been prepared in accordance with
GAAP consistently applied at the times and during the periods involved (except
(i) as may be otherwise indicated in such financial statements or the notes
thereto, or (ii) in the case of unaudited interim statements, to the extent they
may exclude footnotes or may be condensed or summary statements) and fairly
present in all material respects the financial position of the Company as of the
dates thereof and the results of its operations and cash flows for the periods
then ended (subject, in the case of unaudited statements, to normal year-end
adjustments).

        3.5 Capitalization; Debt Schedule. The capitalization of the Company as
of the date hereof, including its authorized capital stock, the number of shares
issued and outstanding, the number of shares issuable and reserved for issuance
pursuant to the Company’s stock option plans, the number of shares issuable and
reserved for issuance pursuant to securities (other than the Debentures and
Warrants) exercisable for, or convertible into or exchangeable for any shares of
Common Stock and the number of shares initially to be reserved for issuance upon
conversion of the Debentures and exercise of the Warrants is set forth on
Schedule 3.5 hereto. All of such outstanding shares of capital stock have been,
or upon issuance will be, validly issued, fully paid and non-assessable. Except
as disclosed on Schedule 3.5 hereto, the Company owns all of the capital stock
of each Company Subsidiary, which capital stock is validly issued, fully paid
and non-assessable, and no shares of the capital stock of the Company or any of
its Subsidiaries are subject to preemptive rights or any other similar rights of
the stockholders of the Company or any such Subsidiary or any Liens created by
or through the Company or any such Subsidiary. Except as disclosed on Schedule
3.5, or as contemplated herein, as of the date of this Agreement and as of the
date of the closing, there are no outstanding options, warrants, scrip, rights
to subscribe to, calls or commitments of any character whatsoever relating to,
or securities or rights convertible into or exercisable or exchangeable for, any
shares of capital stock of the Company or any of its Subsidiaries, or
arrangements by which the Company or any of its Subsidiaries is or may become
bound to issue additional shares of capital stock of the Company or any of its
Subsidiaries (whether pursuant to anti-dilution, “reset” or other similar
provisions). Schedule 3.5 identifies all Debt of the Company and it Subsidiaries
currently outstanding as of the date hereof.

        3.6 Due Authorization; Valid Issuance. The Debentures are duly
authorized and, when issued, sold and delivered in accordance with the terms
hereof, (i) will be duly and validly issued, free and clear of any Liens imposed
by or through the Company and (ii) assuming the accuracy of each Investor’s
representations in this Agreement, will be issued, sold and delivered in
compliance with all applicable Federal and state securities laws. The Warrants
are duly authorized and, when issued, sold and delivered in accordance with the
terms hereof, (i) will be duly and validly issued, fully paid and nonassessable,
free and clear of any Liens imposed by or through the Company and (ii) assuming
the accuracy of each Investor’s representations in this Agreement, will be
issued, sold and delivered in compliance with all applicable Federal and state
securities laws. The Conversion Shares are duly authorized and reserved for
issuance and, when issued in accordance with the terms of the Debentures, will
be duly and validly issued, fully paid and nonassessable, free and clear of any
Liens imposed by or through the Company. The Warrant Shares are duly authorized
and reserved for issuance and, when issued in accordance with the terms of the
Warrants, will be duly and validly issued, fully paid and nonassessable, free
and clear of any Liens imposed by or through the Company.

        3.7 No Conflict with Other Instruments. Neither the Company nor any of
the Company Subsidiaries is in violation of any provisions of its Certificate of
Incorporation, Bylaws or any other governing document or in default (and no
event has occurred which, with notice or lapse of time or both, would constitute
a default) under any provision of any instrument or contract to which it is a
party or by which it or any of its Property is bound, or in violation of any
provision of any Governmental Requirement applicable to the Company or any
Company Subsidiary, except for any such violation or default that has not had or
would not reasonably be expected to have a Material Adverse Effect. The (i)
execution, delivery and performance of this Agreement and the other Transaction
Documents and (ii) consummation of the transactions contemplated hereby and
thereby (including without limitation, the issuance of the Debentures and the
Warrants and the reservation for issuance and issuance of the Conversion Shares
and the Warrant Shares) will not result in any violation referred to in the
previous sentence or be in conflict with or constitute, with or without the
passage of time and giving of notice, either a default under any such provision,
instrument or contract (except with respect to contracts relating to currently
outstanding Debt of the Company that will be paid in full at or simultaneously
with the Closing) or an event which results in the creation of any Lien upon any
assets of the Company or of any of the Company Subsidiaries or the triggering of
any preemptive or anti-dilution rights (including without limitation pursuant to
any “reset” or similar provisions) or rights of first refusal or first offer, or
any other rights that would allow or permit the holders of the Company’s
securities to purchase shares of Common Stock or other securities of the Company
(whether pursuant to a shareholder rights plan provision or otherwise), on the
part of holders of the Company’s securities, other than such rights as are
disclosed on Schedule 3.7 hereto.

        3.8 Financial Condition; Taxes; Litigation.

        3.8.1 Except as disclosed on Schedule 3.8 hereto, the financial
condition of the Company and each Company Subsidiary is, in all material
respects, as described in the Disclosure Documents, except for changes in the
ordinary course of business and normal year-end adjustments that are not, in the
aggregate, materially adverse to the consolidated business or financial
condition of the Company and its Subsidiaries taken as a whole. Except as
otherwise described in the Disclosure Documents or on Schedule 3.8 hereto, there
has been no (i) material adverse change to the business, operations, properties,
financial condition, prospects or results of operations of the Company and its
Subsidiaries taken as a whole since the date of the Company’s most recent
audited financial statements contained in the Disclosure Documents or (ii)
change by the Company in its accounting principles, policies and methods except
as required by changes in GAAP.

        3.8.2 The Company and each of the Company Subsidiaries has prepared in
good faith and duly and timely filed all tax returns required to be filed by it
(other than the timely filing of any such return on which a loss was shown and
as to which the Company paid all late payments and penalties in connection
therewith) and such returns are complete and accurate in all material respects
and the Company and each of the Company Subsidiaries has paid all taxes required
to have been paid by it, except for taxes which it reasonably disputes in good
faith or the failure of which to pay has not had or would not reasonably be
expected to have a Material Adverse Effect. Neither the Company nor any Company
Subsidiary has any liability with respect to taxes that accrued on or before
September 30, 2003 in excess of the amounts accrued with respect thereto that
are reflected in the financial statements included in the Disclosure Documents.

        3.8.3 Neither the Company nor any of its Subsidiaries is the subject of
any pending or, to the Company’s knowledge, threatened inquiry, investigation or
administrative or legal proceeding by the Internal Revenue Service, the taxing
authorities of any state or local jurisdiction, the Commission, the NASD, any
state securities commission or other Governmental Authority.

        3.8.4 Except as described in the Disclosure Documents or on Schedule 3.8
hereto, there is no material claim, litigation or administrative proceeding
pending, or, to the Company’s knowledge, threatened or contemplated, against the
Company or any of the Company Subsidiaries, or against any officer, director or
employee of the Company or any such Subsidiary in connection with such person’s
employment therewith. Neither the Company nor any of the Company Subsidiaries is
a party to or subject to the provisions of, any order, writ, injunction,
judgment or decree of any court or government agency or instrumentality which
has had or would reasonably be expected to have a Material Adverse Effect.

        3.9 Reporting Company; Form SB-2. The Company is eligible to register
the Conversion Shares and Warrant Shares for resale in a secondary offering by
each Investor on a registration statement on Form SB-2 under the Securities Act.
To the Company’s knowledge, there exist no facts or circumstances (including
without limitation any required approvals or waivers of any circumstances that
may delay or prevent the obtaining of accountant’s consents) that could
reasonably be expected to prohibit or delay the preparation and filing of a
registration statement on Form SB-2 that will be available for the resale of all
Conversion Shares and Warrant Shares by each Investor.

        3.10 Acknowledgement of Dilution. The Company acknowledges that the
issuance of the Conversion Shares upon conversion of the Debentures and the
issuance of the Warrant Shares upon exercise of the Warrants may result in
dilution of the outstanding shares of Common Stock, which dilution may be
substantial under certain market conditions. The Company further acknowledges
its obligation to issue Conversion Shares upon conversion of the Debentures in
accordance with the terms of the Debentures, and to issue Warrant Shares upon
exercise of the Warrants in accordance with the terms of the Warrants,
regardless of the effect of any such dilution.

        3.11 Intellectual Property. The Company and the Company Subsidiaries
each owns, possesses, licenses or can acquire or make use of, without undue
expense, all Intellectual Property that is necessary or appropriate for the
operation of its businesses as presently conducted and as presently proposed to
be conducted, without any known conflict with the rights of others, except where
the failure to own or possess Intellectual Property would not have a Material
Adverse Effect. The consummation of the transactions contemplated by this
Agreement and the other Transaction Documents will not materially alter or
impair, individually or in the aggregate, any of such rights of the Company. To
the Company’s knowledge, except as described in the Disclosure Documents, (i)
none of its or any of the Company Subsidiary’s planned or current products or
services infringes upon any Intellectual Property of any other Person, and no
claim or litigation is pending or, to the knowledge of the Company, threatened
against the Company or any Company Subsidiary contesting its right to sell or
otherwise use any product or material or service which has had or would
reasonably be expected to have a Material Adverse Effect, (ii) the use by the
Company or any Company Subsidiary of any material Intellectual Property does not
infringe the rights of any third party to such Intellectual Property and (iii)
the rights of the Company or any Company Subsidiary to Intellectual Property
owned or used by it are valid and enforceable and no registration relating
thereto has lapsed, expired or terminated or is the subject of any claim or
proceeding that could result in any such lapse, expiration or termination. The
Company and the Company Subsidiaries each has complied in all material respects
with its obligations pursuant to any agreement relating to the Intellectual
Property rights that are the subject of licenses granted by third parties.

        3.12 Registration Rights; Rights of Participation. Except as described
on Schedule 3.12 hereto, (A) the Company has not granted or agreed to grant to
any person or entity any rights (including “piggy-back” registration rights) to
have any securities of the Company registered with the Commission or any other
governmental authority which has not been satisfied in full prior to the date
hereof and (B) no person or entity, including, but not limited to, current or
former stockholders of the Company, underwriters, brokers, agents or other third
parties, has any right of first refusal, preemptive right, right of
participation, anti-dilutive right or any similar right to participate in, or to
receive securities or other assets of the Company solely as a result of the
transactions contemplated by this Agreement or the other Transaction Documents.

        3.13 Solicitation; Other Issuances of Securities. Neither the Company
nor any of its Subsidiaries or Affiliates, nor any person acting on its or their
behalf, (i) has engaged in any form of general solicitation or general
advertising (within the meaning of Regulation D) in connection with the offer or
sale of the Securities, or (ii) has, directly or indirectly, made any offers or
sales of any security or the right to purchase any security, or solicited any
offers to buy any security or any such right, under circumstances that would
require registration of the Securities under the Securities Act.

        3.14 Fees. Except as described on Schedule 3.14 hereto, the Company is
not obligated to pay any brokers, finders or financial advisory fees or
commissions to any underwriter, broker, agent or other representative in
connection with the transactions contemplated hereby. The Company will indemnify
and hold harmless such Investor from and against any claim by any person or
entity alleging that such Investor is obligated to pay any such compensation,
fee, cost or related expenditure in connection with the transactions
contemplated hereby.

        3.15 Foreign Corrupt Practices. To the knowledge of the Company, neither
the Company, nor any of its Subsidiaries nor any director, officer, agent,
employee or other person acting on behalf of the Company or any Subsidiary, has
(i) used any corporate funds for any unlawful contribution, gift, entertainment
or other unlawful expenses relating to political activity, (ii) made any direct
or indirect unlawful payment to any foreign or domestic government official or
employee, or (iii) violated any provision of the Foreign Corrupt Practices Act
of 1977, as amended, or made any bribe, rebate, payoff, influence payment,
kickback or other unlawful payment to any foreign or domestic government
official or employee.

        3.16 Employees. The executive officers of the Company are Kevin P.
Fitzgerald — Chief Executive Officer, Randall Paulfus – Chief Financial Officer,
Ronald N. Stewart – Executive Vice President, General Counsel and Secretary and
Dr. Elena Schembel – Vice President (each, a “Key Employee”). The Company has no
knowledge of any fact or circumstance (including without limitation (i) the
terms of any agreement to which such person is a party or any litigation in
which such person is or may become involved and (ii) any illness or medical
condition that could reasonably be expected to result in the disability or
incapacity of such person) that would limit or prevent any such person from
serving in such capacity on a full-time basis in the foreseeable future, or of
any intention on the part of any such person to limit or terminate his or her
employment with the Company. To the knowledge of the Company, no Key Employee
has borrowed money pursuant to a currently outstanding loan that is secured by
Common Stock or any right or option to receive Common Stock. There is no strike,
labor dispute or union organization activities pending or, to the knowledge of
the Company, threatened between it and its employees. None of the Company’s
employees belong to any union or collective bargaining unit. The Company has
complied in all material respects with all applicable federal and state equal
opportunity and other laws related to employment.

        3.17 Environment. Except as disclosed in the Disclosure Documents (i)
the Company and the Company Subsidiaries have no liabilities under any
Environmental Law, nor, to the Company’s knowledge, do any factors exist that
are reasonably likely to give rise to any such liability, affecting any of the
properties owned or leased by the Company or any of the Company Subsidiaries
that, individually or in the aggregate, has had or would reasonably be expected
to have a Material Adverse Effect and (ii) neither the Company nor any of the
Company Subsidiaries has violated any Environmental Law applicable to it now or
previously in effect, other than such violations or infringements that,
individually or in the aggregate, have not had and would not reasonably be
expected to have a Material Adverse Effect.

        3.18 ERISA. Except as described on Schedule 3.18, the Company does not
maintain or contribute to, or have any obligation under, any Pension Plan. The
Company is in compliance in all material respects with the presently applicable
provisions of ERISA and the United States Internal Revenue Code of 1986, as
amended, with respect to each Pension Plan except in any such case for any such
matters that, individually or in the aggregate, have not had, and would not
reasonably be expected to have, a Material Adverse Effect.

        3.19 Disclosure. No written statement, information, report,
representation or warranty made by the Company or the Mortgagor, as applicable,
in any Transaction Document or furnished to such Investor by or on behalf of the
Company or the Mortgagor in connection with (i) the Transaction Documents, (ii)
any transaction contemplated hereby or thereby, or (iii) such Investor’s due
diligence investigation of the Company or the Mortgagor contains any untrue
statement of a material fact or omits to state any material fact necessary to
make the statements herein or therein, in light of the circumstances in which
made, not misleading. Except for the issuance of the Securities and the
transactions contemplated by this Agreement and the Transaction Documents,
neither the Company, any Affiliate of the Company, or any Person acting on
behalf of the Company or at its direction, has disclosed to such Investor any
event, circumstance or fact that would constitute material non-public
information as of the date of this Agreement or the Closing Date. The Company
acknowledges and agrees that following the issuance of the press release in
accordance with Section 4.1 hereof, such Investor will not possess any material
non-public information concerning the Company or any Company Subsidiary, and
that such Investor is relying on the representations, acknowledgements and
agreements made by the Company in this Section 3.19 in making trading and other
decisions concerning the Company’s securities.

        3.20 Insurance. The Company maintains insurance for itself and its
Subsidiaries in such amounts and covering such losses and risks as is reasonably
sufficient and customary in the businesses in which the Company and the Company
Subsidiaries are engaged. No notice of cancellation has been received for any of
such policies and the Company is in compliance with all of the terms and
conditions thereof. The Company has no reason to believe that it will not be
able to renew its existing insurance coverage as and when such coverage expires
or to obtain similar coverage from similar insurers as may be necessary to
continue its business without a significant increase in cost. Without limiting
the generality of the foregoing, the Company maintains Director’s and Officer’s
insurance in an amount not less than $2 million for each covered occurrence.

        3.21 Property. Schedule 3.21 sets forth all real Property owned by the
Company or any of the Company Subsidiaries (the “Real Property”). The Company
and the Company Subsidiaries have good and marketable title in fee simple to all
Real Property and good and marketable title to all personal Property owned by
them which is material to the business of the Company and its Subsidiaries, in
each case free and clear of all Liens, except for Permitted Liens or as
described on Schedule 3.21 hereto. Any Property held under lease by the Company
and its Subsidiaries are held by them under valid, subsisting and enforceable
leases with such exceptions as are not material and do not interfere with the
use made or proposed to be made of such Property by the Company and its
Subsidiaries.

        3.22 Mortgage. Upon the filing of the Mortgage with the appropriate
Governmental Authority, the Mortgage will constitute and grant to such Investor
a valid, perfected first lien on the Real Property, not subject to any other
Lien other than Permitted Liens, or any claim by any third party that would
adversely affect the security interest granted thereby.

        3.23 Regulatory Permits. The Company and the Company Subsidiaries
possess all certificates, authorizations and permits issued by the appropriate
federal, state or foreign regulatory authorities necessary to conduct their
respective businesses except where the failure to have any such authorization or
permit would have a Material Adverse Effect, and neither the Company nor any
such Subsidiary has received any notice of proceedings relating to the
revocation or modification of any such certificate, authorization or permit.

        3.24 Exchange Act Registration; Listing. The Company’s Common Stock is
registered pursuant to Section 12(g) of the Exchange Act and the Company has
taken no action designed to, or which, to the knowledge of the Company, is
likely to have the effect of, terminating the registration of the Common Stock
under the Exchange Act.

        3.25 Investment Company Status. The Company is not, and immediately
after receipt of payment for the Debentures and the Warrants issued under this
Agreement will not be, an “investment company” or an entity “controlled” by an
“investment company” within the meaning of the Investment Company Act of 1940,
as amended (the “Investment Company Act”), and shall conduct its business in a
manner so that it will not become subject to the Investment Company Act.

        3.26 Transfer Taxes. No stock transfer or other taxes (other than income
taxes) are required to be paid in connection with the issuance and sale of any
of the Securities, other than such taxes for which the Company has established
appropriate reserves and intends to pay in full on or before the Closing.

        3.27 Internal Controls and Procedures. The Company maintains internal
accounting controls, policies and procedures, and such books and records as are
reasonably designed to provide reasonable assurance that (i) all transactions to
which the Company or any Subsidiary is a party or by which its properties are
bound are effected by a duly authorized employee or agent of the Company,
supervised by and acting within the scope of the authority granted by the
Company’s senior management; (ii) the recorded accounting of the Company’s
consolidated assets is compared with existing assets at regular intervals; and
(iii) all transactions to which the Company or any Company Subsidiary is a
party, or by which its properties are bound, are recorded (and such records
maintained) in accordance with all Government Requirements and as may be
necessary or appropriate to ensure that the financial statements of the Company
are prepared in accordance with GAAP.

        3.28 Embargoed Person. To the knowledge of the Company, at all times
while any Debenture remains outstanding: (a) none of the funds or other assets
of the Company shall constitute property of, or shall be beneficially owned,
directly or indirectly, by any person subject to trade restrictions under United
States law, including, but not limited to, the International Emergency Economic
Powers Act, 50 U.S.C. § 1701 et seq., The Trading with the Enemy Act, 50 U.S.C.
App. 1 et seq., and any Executive Orders or regulations promulgated under any
such United States laws (each, an “Embargoed Person”), with the result that the
investments evidenced by the Securities are or would be in violation of law;
(b) no Embargoed Person shall have any interest of any nature whatsoever in the
Company with the result that the investments evidenced by the Securities are or
would be in violation of law; and (c) none of the funds of the Company shall be
derived from any unlawful activity with the result that the investments
evidenced by the Securities are or would be in violation of law.

        3.29 No Other Agreements. The Company has not, directly or indirectly,
entered into any agreement with or granted any right to any Investor relating to
the terms or conditions of the transactions contemplated by the Transaction
Documents, except as expressly set forth in the Transaction Documents.

4.     COVENANTS OF THE COMPANY AND EACH INVESTOR.

        4.1  The Company agrees with each Investor that it will, following the
Closing:

    (a)        file a Form D with respect to the Securities issued at the
Closing as required under Regulation D and to provide a copy thereof to such
Investor promptly after such filing;

    (b)        take such action as the Company reasonably determines upon the
advice of counsel is necessary to qualify the Debentures and Warrants issued at
the Closing for sale under applicable state or “blue-sky” laws or obtain an
exemption therefrom, and shall provide evidence of any such action to such
Investor at such Investor’s request; and

    (c)        (i) on or prior to the Business Day immediately following the
date on which this Agreement is executed and delivered by the Company and each
Investor, issue a press release disclosing the material terms of this Agreement
and the transactions contemplated by this Agreement and (ii) within two (2)
Business Days following the Closing, file with the Commission a Current Report
on Form 8-K disclosing the material terms of this Agreement and the transactions
contemplated hereby and including as exhibits this Agreement and the other
Transaction Documents; provided, however, that Satellite Asset Management, L.P.
and each Investor named therein shall have a reasonable opportunity to review
and comment on any such press release or Form 8-K prior to the issuance or
filing thereof. Thereafter, the Company shall timely file any filings and
notices required by the Commission or applicable law with respect to the
transactions contemplated hereby.

        4.2 The Company agrees that it will, as long as any Investor or any
Affiliate of such Investor beneficially owns any Debentures:

    (a)        maintain its corporate existence in good standing;

    (b)        maintain, keep and preserve all of its Properties necessary in
the proper conduct of its businesses in good repair, working order and condition
(ordinary wear and tear excepted) and make all necessary repairs, renewals and
replacements and improvements thereto, except where the failure to do so would
not reasonably be expected to have, individually or in the aggregate, a Material
Adverse Effect;

    (c)        pay or discharge before becoming delinquent (a) all taxes,
levies, assessments and governmental charges imposed on it or its income or
profits or any of its Property and (b) all lawful claims for labor, material and
supplies, which, if unpaid, might become a Lien (other than a Permitted Lien)
upon any of its Property, except where the failure to do so would not reasonably
be expected to have, individually or in the aggregate, a Material Adverse
Effect; provided, however, that the Company shall not be required to pay or
discharge any tax, levy, assessment or governmental charge, or claim for labor,
material or supplies, whose amount, applicability or validity is being contested
in good faith by appropriate proceedings being diligently pursued and for which
adequate reserves have been established under GAAP;

    (d)        comply with all Governmental Requirements applicable to the
operation of its business, except for instances of noncompliance that would not
reasonably be expected to have, individually or in the aggregate, a Material
Adverse Effect;

    (e)        comply with all agreements, documents and instruments binding on
it or affecting its Properties or business, including, without limitation, all
Material Contracts, except for instances of noncompliance that would not
reasonably be expected to have, individually or in the aggregate, a Material
Adverse Effect;

    (f)        provide such Investor with copies of all materials sent to its
stockholders to the extent not publicly available through the Commission’s EDGAR
database, in each such case promptly after the filing thereof with the
Commission; and

    (g)        timely file with the Commission all reports required to be filed
pursuant to the Exchange Act and refrain from terminating its status as an
issuer required by the Exchange Act to file reports thereunder even if the
Exchange Act or the rules or regulations thereunder would permit such
termination.

        4.3 Reservation of Common Stock. The Company shall, on the Closing Date,
have authorized and reserved for issuance, free from any preemptive rights, a
number of shares of Common Stock at least equal to one hundred and twenty five
percent (125%) of the maximum number of shares of Common Stock issuable upon (A)
conversion of the outstanding Debentures in full at the Conversion Price then in
effect and (B) exercise of the outstanding Warrants in full at the Exercise
Price then in effect, in each such case without regard to any limitation or
restriction on such conversion or exercise that may be set forth in the
Debentures or the Warrants (the “Reserved Amount”). In the event that, as a
result of an adjustment to the Conversion Price of the Debentures or the
Exercise Price for the Warrants (pursuant to anti-dilution adjustments or
otherwise), the Reserved Amount is less than 105% of the number of shares of
Common Stock then issuable upon conversion of all of the Debentures and exercise
of all of the Warrants then outstanding (without regard to any limitation or
restriction on such conversion or exercise that may be set forth in the
Debentures or the Warrants), the Company shall take action (including without
limitation seeking stockholder approval for the authorization or reservation of
additional shares of Common Stock) as soon as practicable (but in no event later
than the tenth (10th) business day or, in the event that stockholder approval is
required, the sixtieth (60th) day following such date) to increase the Reserved
Amount to no less than 125% of the number of shares of Common Stock into which
such outstanding Debentures are then convertible and such outstanding Warrants
are exercisable. The Company shall not reduce the number of shares reserved for
issuance hereunder without obtaining the written consent of the holders of
two-thirds (2/3) of the Registrable Securities into which all of the Debentures
and Warrants then outstanding are convertible or exercisable (without regard to
any limitation on such conversion or exercise). The initial Reserved Amount
shall be allocated pro rata among the Investors based on the principal amount of
the Debentures issued to each Investor at the Closing. Each increase in the
Reserved Amount shall be allocated pro rata among the Holders based on the
amount of Registrable Securities into which all of the Debentures and Warrants
held by such Holder at the time of such increase are convertible or exercisable
(without regard to any limitation on such conversion or exercise). In the event
that a Holder shall sell or otherwise transfer any of such Holder’s Debentures,
each transferee shall be allocated a pro rata portion of such transferor’s
Reserved Amount. Any portion of the Reserved Amount which remains allocated to
any person or entity which does not hold any Debentures shall be reallocated to
the remaining Holders pro rata based on the amount of Registrable Securities
into which all of the outstanding Debentures and Warrants at the time of such
increase are convertible or exercisable (without regard to any limitation on
such conversion or exercise).

        4.4 Use of Proceeds. The Company shall use the proceeds from the sale of
the Debentures and Warrants as specified on Schedule 4.4 hereof.

        4.5 Limitation on Debt, Liens. During the period beginning on the date
of this Agreement and ending on the Effective Date, the Company shall refrain,
and shall ensure that each of its Subsidiaries refrains, from incurring any Debt
(including without limitation by issuing any Debt securities) or increasing the
amount of any existing line of credit or other Debt facility beyond the amount
outstanding on the date hereof. At all times following the date of this
Agreement and while at least $100,000 in aggregate principal amount of the
Debentures is outstanding, the Company shall refrain, and shall ensure that each
of its Subsidiaries refrains, from granting, establishing or maintaining any
Lien on any of its assets, including without limitation any pledge of securities
owned or held by it (including without limitation any securities issued by any
such Subsidiary), other than (i) Permitted Liens (including the imposition of
any Lien after the Closing Date, provided that, upon the imposition of any
mechanic’s, tax or similar statutory lien, the Company shall notify each
Investor thereof and shall use commercially reasonable efforts to remove such
lien as soon as practicable (including without limitation contesting such lien
in good faith by appropriate proceedings)), (ii) Liens on assets other than
those covered by the Mortgage or the Security Agreement and which secure
Subordinated Debt, (iii) judgment Liens not giving rise to an Event of Default,
(iv) any interest or title of a lessor under any capitalized lease obligation;
provided that such Liens do not extend to any property or assets which is not
leased property subject to such capitalized lease obligation, (v) purchase money
Liens to finance property or assets of the Company or any Subsidiary of the
Company acquired in the ordinary course of business; provided, however, that (A)
the related purchase money Debt shall not exceed the cost of such property or
assets (including the cost of design, development, improvement, production,
acquisition, construction, installation and integration) and shall not be
secured by any property or assets of the Company or any Subsidiary of the
Company other than the property and assets so acquired or constructed (and any
improvements) and (B) the Lien securing such Debt shall be created within ten
(10) days of such acquisition, construction or improvement, (vi) Liens upon
specific items of inventory or other goods and proceeds of any Person securing
such Person’s obligations in respect of bankers’ acceptances issued or created
for the account of such Person to facilitate the purchase, shipment or storage
of such inventory or other goods, and (vii) Liens encumbering deposits made to
secure obligations arising from statutory, regulatory, contractual, or warranty
requirements of the Company or any of its subsidiaries, including rights of
offset and set-off.

        4.6 Title Insurance. The Company shall obtain the Title Policy from the
Title Company at or prior to the Closing, at the Company’s sole cost and
expense.

        4.7 Restricted Payments. As long as at least $100,000 in aggregate
principal amount of the Debentures is outstanding, except as contemplated by
Schedule 4.4 and except as described on Schedule 4.7 hereof, the Company will
not, nor will it permit any Subsidiary of the Company to, make any Restricted
Payments, except that:

    (a)        the Company may make regularly scheduled payments of principal
and interest accrued on any Subordinated Debt if and to the extent (but only if
and to the extent) permitted by the express terms of the documents governing
such Subordinated Debt; and

    (b)        Subsidiaries of the Company may make Restricted Payments to the
Company;

provided, however, that no Restricted Payments may be made pursuant to
clause (a) or (b) above if an Event of Default (or an event or circumstance that
with the giving of notice or lapse of time would constitute an Event of Default)
exists at the time of such Restricted Payment or would result therefrom.

        4.8 Disposition of Property. As long as at least $100,000 in aggregate
principal amount of the Debentures is outstanding, the Company will not, nor
will it permit any Subsidiary of the Company to, sell, lease, assign, transfer
or otherwise dispose of any of its Property, except (i) dispositions of Property
by the Company and its Subsidiaries in the ordinary course of business or that
are approved by the independent members of the Board of Directors of the
Company, as long as, in the event that any such Property is subject to a Lien
created by the Mortgage or the Security Agreement, the proceeds of such
disposition are treated in the manner described in such instrument, (ii)
expenditures of money (including, without limitation, money held in deposit
accounts) made in the ordinary course of business or for the purpose of making
Restricted Payments expressly permitted in accordance with this Agreement, (iii)
licenses granted and development agreements entered into with respect to its
Intellectual Property to third parties, and (iv) dispositions of the stock
and/or assets of EnerLook Solutions, Inc. and EnerLook Technologies, Inc.
approved by the independent members of the Board of Directors of the Company.

        4.9 Certain Transactions. As long as at least $100,000 in aggregate
principal amount of the Debentures is outstanding, and except as may be
expressly permitted or required by the Transaction Documents, the Company will
not, nor will it permit any Subsidiary of the Company to, create or otherwise
cause or permit to exist or become effective any consensual encumbrance or
restriction of any kind on the ability of the Company or any Subsidiary of the
Company to (a) pay dividends or make any other distribution to the Company or
any Subsidiary of the Company in respect of capital stock or with respect to any
other interest or participation in, or measured by, its profits, (b) pay any
indebtedness owed to the Company or any Subsidiary of the Company, (c) make any
loan or advance or capital contribution to the Company or any Subsidiary of the
Company, (d) sell, lease or transfer any of its Property to the Company or any
Subsidiary of the Company, or (e) grant a Lien on any of its Properties.

        4.10 Modification of Certain Agreements. As long as at least $100,000 in
aggregate principal amount of the Debentures is outstanding, the Company will
not, nor will it permit any of the Company Subsidiaries to, consent to or
implement any termination, amendment, modification, supplement or waiver of
(a) the certificate or articles of incorporation, articles of organization,
bylaws, regulations or other constituent documents of the Company or any such
Company Subsidiary or (b) any Material Contract to which it is a party;
provided, however, that any of such documents may be amended or modified if and
to the extent that (i) such change or modification is necessary in order to
carry out the intent of any Transaction Document, or (ii) such amendment or
modification is not materially adverse to the Company, any such Company
Subsidiary or any Investor.

        4.11 Transactions with Affiliates. The Company agrees that any
transaction or arrangement between it or any of its Subsidiaries and any
Affiliate or employee of the Company shall be effected on an arms’ length basis
and shall be approved by the Company’s independent directors.

        4.12 Use of Investor Name. Except as may be required by applicable law,
the Company shall not use, directly or indirectly, any Investor’s name or the
name of any of its affiliates in any advertisement, announcement, press release
or other similar communication unless it has received the prior written consent
of any Investor for the specific use contemplated or as otherwise required by
applicable law or regulation.

        4.13 Company’s Instructions to Transfer Agent. On or prior to the
Closing Date, the Company shall execute and deliver irrevocable written
instructions to the transfer agent for its Common Stock (the “Transfer Agent”),
and provide each Investor with a copy thereof, directing the Transfer Agent (i)
to issue certificates representing Conversion Shares upon conversion of the
Debentures and receipt of a valid Conversion Notice (as defined in the
Debentures) from an Investor, in the amount specified in such Conversion Notice,
in the name of such Investor or its nominee, (ii) to issue certificates
representing Warrant Shares upon exercise of the Warrants and (iii) to deliver
such certificates to such Investor no later than the close of business on the
third (3rd) business day following the related Conversion Date (as defined in
the Debentures) or Exercise Date (as defined in the Warrant), as the case may
be. Such certificates may bear legends pursuant to applicable provisions of this
Agreement or applicable law. As long as the Company shall instruct the transfer
agent that, in lieu of delivering physical certificates representing shares of
Common Stock to an Investor upon conversion of the Debentures, or exercise of
the Warrants, and as long as the Transfer Agent is a participant in the
Depository Trust Company (“DTC”) Fast Automated Securities Transfer program, and
such Investor has not informed the Company that it wishes to receive physical
certificates therefor, and no legend is required to appear on any physical
certificate if issued, the transfer agent may effect delivery of Conversion
Shares or Warrant Shares, as the case may be, by crediting the account of such
Investor or its nominee at DTC for the number of shares for which delivery is
required hereunder within the time frame specified above for delivery of
certificates. The Company represents to and agrees with each Investor that it
will not give any instruction to the Transfer Agent that will conflict with the
foregoing instruction or otherwise restrict such Investor’s right to convert the
Debentures or to receive Conversion Shares in accordance with the terms of the
Debentures or to exercise the Warrant or to receive Warrant Shares upon exercise
of the Warrants. In the event that the Company’s relationship with the Transfer
Agent should be terminated for any reason, the Company shall use its best
efforts to cause the Transfer Agent to continue acting as transfer agent
pursuant to the terms hereof until such time that a successor transfer agent is
appointed by the Company and receives the instructions described above.

        4.14 Right to Participate.

    (a)        Offer Notice. During the period beginning on the date hereof and
ending on the one (1) year anniversary of the Closing Date, neither the Company
nor any of its majority-owned Subsidiaries shall issue, sell or enter into any
agreement to issue or sell any capital stock or securities convertible or
exercisable into, or exchangeable for, capital stock of the Company or any such
Subsidiary (a “Proposed Offering”), unless the Company shall first have
delivered to each Investor written notice of such Proposed Offering describing
all of the material terms and conditions thereof (including the dollar amount of
securities intended to be issued and sold), and attaching a copy of any executed
offer letter or terms sheet relating to such Proposed Offering (an “Offer
Notice”).

    (b)        Right to Participate. Each Investor shall have the right to
purchase its pro rata share (determined by reference to the number of Shares
purchased by such Investor under this Agreement as compared with the number of
Shares purchased hereunder by all of the Investors) of twenty percent (20%) of
the capital stock or securities convertible or exercisable into, or exchangeable
for, capital stock of the Company or any such Subsidiary described in an Offer
Notice (such percentage being referred to herein as the “Offered Securities”) on
the same terms and conditions and in the same aggregate amount as are set forth
therein, and may exercise such right by delivering written notice thereof to the
Company within five (five) Trading Days following such Investor’s receipt of the
Offer Notice. Each Investor may also purchase, on similar notice from the
Company, its pro rata share of any of the Offered Securities not purchased by
the other Investors.

    (c)        Sale to Third Party. In the event that the Investors do not
purchase all of the Offered Securities, the Company or its Subsidiary, as the
case may be, may sell such securities to any Person, but only if such sale is
made on the same terms and conditions as those set forth in such Offer Notice.
If the Company or such Subsidiary has not sold all of such Offered Securities
within thirty (30) days following the date on which it delivered an Offer Notice
to each Investor, the Company or such Subsidiary shall not sell any of such
securities unless it first offers to sell such securities to the Investors in
accordance with the procedures set forth in this Section.

    (d)        Exceptions. This Section 4.14 shall not apply to issuances of
capital stock or securities convertible or exercisable into, or exchangeable
for, capital stock of the Company (i) in connection with stock incentive plans
approved by the independent members of the Company’s Board of Directors; (ii)
upon the exercise or conversion of securities existing on the date hereof that
are convertible into Common Stock and are described on Schedule 3.5 hereto; or
(iii) issued to Persons with whom the Company is entering into a joint venture,
strategic alliance or other commercial relationship in connection with the
operation of the Company’s business and not in connection with a transaction the
purpose of which is to raise equity capital.

        4.15 Limitations on Disposition. Each Investor shall not sell, transfer,
assign or dispose of any Securities, unless:

    (a)        there is then in effect an effective registration statement under
the Securities Act covering such proposed disposition and such disposition is
made in accordance with such registration statement; or

    (b)        such Investor has notified the Company in writing of any such
disposition, has obtained the Company’s prior written consent (which consent
will not be unreasonably withheld) and furnished the Company with an opinion of
counsel, reasonably satisfactory to the Company, that such disposition will not
require registration of such Securities under the Securities Act; provided,
however, that no such consent or opinion of counsel will be required (A) if the
sale, transfer or assignment is made to an Affiliate of such Investor, (B) if
the sale, transfer or assignment is made pursuant to Rule 144 and such Investor
provides the Company with evidence reasonably satisfactory to the Company and
its legal counsel that the proposed transaction satisfies the requirements of
Rule 144 or (C) in connection with a bona fide pledge or hypothecation of any
Securities under a margin arrangement with a broker-dealer or other financial
institution.

        4.16 Disclosure of Information. The Company agrees that it will not at
any time disclose material non-public information to any Investor without first
receiving such Investor’s written consent to such disclosure.

5.     CONDITIONS TO CLOSING.

        5.1 Conditions to Investors’ Obligations at the Closing. Each Investor’s
obligations to effect the Closing, including without limitation its obligation
to purchase a Debenture and Warrant at the Closing, are conditioned upon the
fulfillment or waiver by such Investor of each of the following events as of the
Closing Date:

  5.1.1 the representations and warranties of the Company set forth in this
Agreement and in the other Transaction Documents shall be true and correct in
all material respects as of such date as if made on such date (except that to
the extent that any such representation or warranty relates to a particular
date, such representation or warranty shall be true and correct in all respects
as of that particular date);


  5.1.2 the Company shall have complied with or performed in all material
respects all of the agreements, obligations and conditions set forth in this
Agreement and in the other Transaction Documents that are required to be
complied with or performed by the Company on or before the closing;


  5.1.3 the Closing Date shall occur on a date that is not later than January
23, 2004;


  5.1.4 the Company shall have delivered to such Investor a certificate, signed
by the Chief Executive Officer and Chief Financial Officer of the Company,
certifying that the conditions specified in this paragraph 5.1 have been
fulfilled as of the Closing, it being understood that such Investor may rely on
such certificate as though it were a representation and warranty of the Company
made herein;


  5.1.5 the Company shall have delivered to such Investor an opinion of counsel
for the Company, dated as of such date, in substantially the form set forth on
Exhibit 5.1.5 hereto;


  5.1.6 the Company shall have delivered duly executed certificates representing
the Debenture and the Warrant being purchased by such Investor;


  5.1.7 the Company shall have executed and delivered the Registration Rights
Agreement;


  5.1.8 the Company shall have executed and delivered and filed the Mortgage to
the Title Company for filing, upon the Closing, with the appropriate
Governmental Authority, and the Company shall have provided such Investor with
reasonable evidence thereof, and such Investor shall have received an opinion of
counsel reasonably satisfactory to such Investor with respect to the validity
and priority of the Mortgage;


  5.1.9 the Title Company shall have irrevocably agreed to issue the final Title
Policy;


  5.1.10  there shall have been no material adverse change in the Company’s
consolidated business or financial condition since the date of the Company’s
most recent audited financial statements contained in the Disclosure Documents,
except as set forth in Schedule 3.8;


  5.1.11   the Company shall have authorized and reserved for issuance at least
one hundred and twenty five percent (125%) of the aggregate number of shares of
Common Stock issuable upon conversion of all of the Debentures and exercise of
all of the Warrants to be issued at the Closing (such number to be determined
using the Conversion Price and Exercise Price in effect on the Closing Date and
without regard to any restriction on the ability of an Investor to convert
Debentures or exercise the Warrants as of such date);


  5.1.12   there shall be no injunction, restraining order or decree of any
nature of any court or Government Authority of competent jurisdiction that is in
effect that restrains or prohibits the consummation of the transactions
contemplated hereby and by the Transaction Documents; and


  5.1.13   the aggregate Purchase Price to be paid by the Investors for all of
the Debentures and Warrants to be issued hereunder shall be at least
$20,000,000.


        5.2 Conditions to Company’s Obligations at the Closing. The Company’s
obligations to effect the Closing are conditioned upon the fulfillment or waiver
by the Company of each of the following events as of the date of the closing:

  5.2.1 the representations and warranties of each Investor shall be true and
correct in all material respects as of such date as if made on such date (except
that to the extent that any such representation or warranty relates to a
particular date, such representation or warranty shall be true and correct in
all respects as of that particular date);


  5.2.2 each Investor shall have complied with or performed all of the
agreements, obligations and conditions set forth in this Agreement that are
required to be complied with or performed by such Investor on or before the
Closing;


  5.2.3 there shall be no injunction, restraining order or decree of any nature
of any court or Government Authority of competent jurisdiction that is in effect
that restrains or prohibits the consummation of the transactions contemplated
hereby and by the Transaction Documents;


  5.2.4 each Investor shall have executed each of the Transaction Documents to
which it is a party and delivered the same to the Company; and


  5.2.5 each Investor shall have delivered to the Company the Purchase Price for
the Debentures and the Warrants being purchased by it at the Closing by wire
transfer of immediately available funds.


6. MISCELLANEOUS.

        6.1 Survival; Severability. The representations, warranties, covenants
and indemnities made by the parties herein shall survive the Closing
notwithstanding any due diligence investigation made by or on behalf of the
party seeking to rely thereon. In the event that any provision of this Agreement
becomes or is declared by a court of competent jurisdiction to be illegal,
unenforceable or void, this Agreement shall continue in full force and effect
without said provision; provided that in such case the parties shall negotiate
in good faith to replace such provision with a new provision which is not
illegal, unenforceable or void, as long as such new provision does not
materially change the economic benefits of this Agreement to the parties.

        6.2 Successors and Assigns. The terms and conditions of this Agreement
shall inure to the benefit of and be binding upon the respective successors and
permitted assigns of the parties. Nothing in this Agreement, express or implied,
is intended to confer upon any party other than the parties hereto or their
respective successors and permitted assigns any rights, remedies, obligations or
liabilities under or by reason of this Agreement, except as expressly provided
in this Agreement. The Investor may assign its rights and obligations hereunder,
in connection with any private sale or transfer of the Debentures or Warrants in
accordance with the terms hereof, as long as, as a condition precedent to such
transfer, the transferee executes an acknowledgment agreeing to be bound by the
applicable provisions of this Agreement, in which case the term “Investor” shall
be deemed to refer to such transferee as though such transferee were an original
signatory hereto. The Company may not assign its rights or obligations under
this Agreement.

        6.3 No Reliance. Each party acknowledges that (i) it has such knowledge
in business and financial matters as to be fully capable of evaluating this
Agreement, the other Transaction Documents and the transactions contemplated
hereby and thereby, (ii) it is not relying on any advice or representation of
any other party in connection with entering into this Agreement, the other
Transaction Documents or such transactions (other than the representations made
in this Agreement or the other Transaction Documents), (iii) it has not received
from such party any assurance or guarantee as to the merits (whether legal,
regulatory, tax, financial or otherwise) of entering into this Agreement or the
other Transaction Documents or the performance of its obligations hereunder and
thereunder, and (iv) it has consulted with its own legal, regulatory, tax,
business, investment, financial and accounting advisors to the extent that it
has deemed necessary, and has entered into this Agreement and the other
Transaction Documents based on its own independent judgment and on the advice of
its advisors as it has deemed necessary, and not on any view (whether written or
oral) expressed by such other party.

        6.4 Independent Nature of Investors’ Obligations and Rights. The
obligations of each Investor hereunder are several and not joint with the
obligations of the other Investors hereunder, and no Investor shall be
responsible in any way for the performance of the obligations of any other
Investor hereunder. Nothing contained herein or in any other agreement or
document delivered at the Closing, and no action taken by any Investor pursuant
hereto or thereto, shall be deemed to constitute the Investors as a partnership,
an association, a joint venture or any other kind of entity, or create a
presumption that the Investors are in any way acting in concert with respect to
such obligations or the transactions contemplated by this Agreement. Each
Investor shall be entitled to protect and enforce its rights, including without
limitation the rights arising out of this Agreement or out of the other
Transaction Documents, and it shall not be necessary for any other Investor to
be joined as an additional party in any proceeding for such purpose.

        6.5 Injunctive Relief. The Company acknowledges and agrees that a breach
by it of its obligations hereunder will cause irreparable harm to each Investor
and that the remedy or remedies at law for any such breach will be inadequate
and agrees, in the event of any such breach, in addition to all other available
remedies, such Investor shall be entitled to an injunction restraining any
breach and requiring immediate and specific performance of such obligations
without the necessity of showing economic loss.

        6.6 Governing Law; Jurisdiction. This Agreement shall be governed by and
construed under the laws of the State of New York applicable to contracts made
and to be performed entirely within the State of New York. Each party hereby
irrevocably submits to the non-exclusive jurisdiction of the state and federal
courts sitting in the City of New York, borough of Manhattan, for the
adjudication of any dispute hereunder or in connection herewith or with any
transaction contemplated hereby or discussed herein, and hereby irrevocably
waives, and agrees not to assert in any suit, action or proceeding, any claim
that it is not personally subject to the jurisdiction of any such court, that
such suit, action or proceeding is brought in an inconvenient forum or that the
venue of such suit, action or proceeding is improper. Each party hereby
irrevocably waives personal service of process and consents to process being
served in any such suit, action or proceeding by mailing a copy thereof to such
party at the address in effect for notices to it under this Agreement and agrees
that such service shall constitute good and sufficient service of process and
notice thereof. Nothing contained herein shall be deemed to limit in any way any
right to serve process in any manner permitted by law.

        6.7 Counterparts. This Agreement may be executed in any number of
counterparts, each of which shall be deemed an original, and all of which
together shall constitute one and the same instrument.

        6.8 Headings. The headings used in this Agreement are used for
convenience only and are not to be considered in construing or interpreting this
Agreement.

        6.9 Notices. Any notice, demand or request required or permitted to be
given by the Company or an Investor pursuant to the terms of this Agreement
shall be in writing and shall be deemed delivered (i) when delivered personally
or by verifiable facsimile transmission, unless such delivery is made on a day
that is not a Business Day, in which case such delivery will be deemed to be
made on the next succeeding Business Day, (ii) on the next Business Day after
timely delivery to an overnight courier and (iii) on the Business Day actually
received if deposited in the U.S. mail (certified or registered mail, return
receipt requested, postage prepaid), addressed as follows:

  If to the Corporation:

Ener1, Inc.
550 Cypress Creek Road
Suite 120
Fort Lauderdale, Florida 33309
Attn: Kevin P. Fitzgerald
Tel: 954-202-4442
Fax: 954-202-2884

with a copy to:

Gibson, Dunn & Crutcher LLP
1050 Connecticut Avenue N.W.
Washington, DC 20036
Attn: Stephen I. Glover
Tel: 202 955-8500
Fax: 202 467-0539


and if to any Investor, to such address for such Investor as shall appear on the
signature page hereof executed by such Investor, or as shall be designated by
such Investor in writing to the Company in accordance with this Section 6.9.

        6.10 Expenses. The Company and each Investor each shall pay all costs
and expenses that it incurs in connection with the negotiation, execution,
delivery and performance of this Agreement or the other Transaction Documents,
provided, however, that that the Company shall pay (i) in immediately available
funds, at the Closing and promptly upon receipt of any further invoices relating
to same, for all reasonable, documented out-of-pocket expenses (including
without limitation legal fees and expenses) incurred by Satellite Asset
Management, L.P. in connection its due diligence investigation of the Company
and the negotiation, preparation, execution, delivery and performance of this
Agreement and the other Transaction Documents (regardless of whether the Closing
occurs) and (ii) all costs and expenses required to be paid by the Company or
the Mortgagor under any other Transaction Document, including without limitation
all of the costs of obtaining the Title Policy, recording the Mortgage and
perfecting the security interests granted under the Security Agreement
(including, without limitation, the cost of all title endorsements and any other
cost of obtaining so-called “extended title coverage” and all other title
charges and all recording, filing and other fees and taxes charged by the Title
Company or any applicable Governmental Authority). At the Closing, the amount
due for such fees and expenses to Satellite Asset Management, L.P. may be netted
out of the Purchase Price payable by Satellite Asset Management, L.P. In the
event the amount paid by the Company for such fees and expenses is less than the
actual reasonable fees and expenses, the Company shall promptly pay such
deficiency within thirty (30) days following receipt of an invoice therefor.
Notwithstanding anything herein to the contrary, if the Closing does not occur,
the Company obligation to pay the expenses of Satellite Asset Management, L.P
shall not exceed $50,000.

        6.11 Entire Agreement; Amendments. This Agreement and the other
Transaction Documents constitute the entire agreement between the parties with
regard to the subject matter hereof and thereof, superseding all prior
agreements or understandings, whether written or oral, between or among the
parties. Except as expressly provided herein, neither this Agreement nor any
term hereof may be amended except pursuant to a written instrument executed by
the Company and the holders of at least two-thirds (2/3) of the Registrable
Securities into which all of the Debentures and Warrants then outstanding are
convertible or exercisable (without regard to any limitation on such conversion
or exercise), and no provision hereof may be waived other than by a written
instrument signed by the party against whom enforcement of any such waiver is
sought.

[Signature Pages to Follow]



        IN WITNESS WHEREOF, the undersigned have executed this Agreement as of
the date first-above written.

ENER1, INC.

By: __________________________
  Name:
  Title:

INVESTOR NAME: ______________________________

By: _________________________
  Name:
  Title:

ADDRESS:

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

Tel: ___________________________

Fax: ___________________________

Email
Address: _______________________

Principal Amount of Debenture to be Purchased: _______________

Tax ID Number: ____________________